OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*967The action was brought solely to enforce the terms of a settlement agreement reached during trial prior to any determination on the merits of the pending condemnation proceeding (see, Teitelbaum Holdings v Gold, 48 NY2d 51). The only question presented concerns the interpretation of a term in the settlement agreement: whether "lawful interest” means interest at the statutory rate of 6% (see, General Municipal Law § 3-a) prevailing at the time the stipulation was made or interest at whatever rate might be applicable in condemnation proceedings at the time agreed upon for payment, November 1, 1981. Because this is a separate action on the agreement, our decision in Adventurers Whitestone Corp. v City of New York (65 NY2d 83), relied upon by the majority at the Appellate Division, is irrelevant. Nevertheless, as stated by the Appellate Division majority, use of the term "lawful interest” having predated the nisi prius decision in Matter of South Bronx Neighborhood Dev. Plan (110 Misc 2d 571, affd sub nom. Matter of City of New York [Brookfield Refrig. Corp.], 89 AD2d 948, affd 58 NY2d 532) could only signify interest at the 6% statutory rate.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.